                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA,                            §
                                                     §
                                                     § CASE NUMBER 6:18-CR-00042-JDK
v.                                                   §
                                                     §
                                                     §
MONTA LAMON SHEROW (1),                              §


                 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                       AND FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding defendant’s plea of guilty to Count Eight with a

violation of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute or Dispense

(Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana). Having conducted a proceeding

in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that

the Court accept the defendant’s guilty plea. The parties waived their right to file objections to the

Findings of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed MONDAY, APRIL 29, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant’s plea agreement, the Court finds

defendant GUILTY of Count Eight of the Indictment in the above-numbered cause.

       So ORDERED and SIGNED this 30th day of April, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
